DOWDELL, C. J.
The appeal in this case is taken on the record without a bill of exceptions. The only question raised on the record is the action of the court in overruling the defendant’s motion in arrest of judgment. The grounds of the motion are not set out. As the record appears in all respects regular, the motion, if based on error apparent of record, was properly overruled. Moreover, the motion was not made until after judgment had been entered on the verdict. The motion, therefore, in arrest of judgment came too late. — Sanders v. State, 129 Ala. 69, 29 South. 841.
A careful consideration of the record by us fails to disclose any reversible error, and the judgment appealed from must therefore be affirmed.
Affirmed.
All the Justices concur.